Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022 has been considered by the examiner.
Status of Claims
In the documents filed on 01/10/2022: 
Claim(s) 1, 4-5, 9, 11-12, 16 and 18 (and by extension its/their dependents) have been amended. 
Claim(s) 2-3. 10 and 17 has/have been canceled. 
No claim(s) is/are new. 
Claim(s) 1, 4-9, 11-16, and 18-20 is/are pending in this application.
Claim(s) 1, 4-9, 11-16, and 18-20  have been rejected below.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 7 depends on claim 5 and comes after claim(s) 6 which depends on claim 1 (claim 7 should come before claim(s) 6 because of its dependency on claim 5 (claim 7 should come immediately after claim 5).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Response to Arguments
Applicant’s arguments have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085) and further in view of George (US 2016/0280251).

With respect to claim 1 Hong teaches a method of controlling an electric power steering system, the method comprising:
determining that one or more hand wheel torque sensors (Hong Abstract, Fig. 2 ¶[10]) of electric power steering system are not operational (Hong Fig. 1, 6 elements s100, s600, ¶[32, 73]);
in response, generating an assist torque command (Hong Fig. 1 elements s106, ¶[38]), the generating comprises:
estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49] wherein the slip angle is based on lateral acceleration which in turn is based on motor angle (steering angle information) and a vehicle speed); and
converting the front slip angle to a rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); 
determining an amount of assist torque based on the rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and
controlling the electric power steering system using the generated assist torque command (Hong Fig. 1 elements s106, ¶[38]). 
Although Hong does teach estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49]) Hong does not explicitly teach wherein the bicycle model is modified using a nonlinear tire model.
Bobier-Tiu teaches controlling an electric power steering system wherein a bicycle model is modified using a nonlinear tire model (Bobier-Tiu ¶[158]).
Thus as shown above Hong teaches a base invention of controlling an electric power steering system with a bicycle model and Bobier-Tiu teaches wherein a bicycle model is modified using a nonlinear tire model. These two references are analogous to one another because both references are drawn to controlling a power steering system of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Bobier-Tiu because the teaching of wherein a bicycle model is modified using a nonlinear tire model taught by Bobier-Tiu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of controlling an electric power steering system with a bicycle model taught by Hong because vehicle stability characteristics are well captured by a bicycle model with a nonlinear lateral brush tire model and provides straight-forward visualization of the vehicle dynamics which in turn allows an engineer to quickly determine a safe operating region for the vehicle and design a control scheme that works hand-in-hand with the open loop dynamics (See teachings of Bobier-Tiu ¶[158] for evidence of this) and the results would have been predictable to one of ordinary skill in the art.
Hong additionally does not teach:
 computing, using the bicycle model modified using the nonlinear tire model, a front axle lateral force using the front slip angle;
converting the front axle lateral force to the rack force using a pneumatic trail value;

George teaches  computing, using the bicycle model (George ¶[32-33]) modified using the nonlinear tire model (George ¶[32-33]), a front axle lateral force using the front slip angle (George ¶[32-33] note: all these variables are used in the formulas shown in ¶[33]);
converting the front axle lateral force (George ¶[32-33]) to the rack force (George ¶[32-33]) using a pneumatic trail value (George ¶[32-33] note: all these variables are used in the formulas shown in ¶[33]) to calculate a rack force);
Thus as shown above Hong teaches a base invention of using a rack force to determine an assist torque and George teaches converting the front axle lateral force to the rack force using a pneumatic trail value. These two references are analogous to one another because both are drawn to calculating the dynamics of a vehicle system. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Hong to apply the teachings of George because the teaching of converting the front axle lateral force to the rack force using a pneumatic trail value taught by George was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of using a rack force to determine an assist torque taught by Hong to yield the advantage of allowing the system to consider the pneumatic trail value when determine a rack force and thus making decision based on more data points and the results would have been predictable to one of ordinary skill in the art.
	

With respect to claim 9 Hong teaches an electric power steering system comprising:
one or more hand wheel torque sensors (Hong Abstract, Fig. 2 ¶[10]);
a motor (Hong Fig. 5, ¶[12]); and
a controller that generates an assist torque command for generating assist torque using the motor (Hong Fig. 5, “calculate motor control current” ¶[12]), generating the assist torque command comprises:
determining that one or more hand wheel torque sensors of electric power steering system are not operational (Hong Fig. 1, 6 elements s100, s600, ¶[32, 73]);
estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49] wherein the slip angle is based on lateral acceleration which in turn is based on motor angle (steering angle information) and a vehicle speed); and
converting the front slip angle to a rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]);
determining an amount of assist torque based on the rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and
controlling the electric power steering system using the generated assist torque command (Hong Fig. 1 elements s106, ¶[38]). 
Although Hong does teach estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49]) Hong does not explicitly teach wherein the bicycle model is modified using a nonlinear tire model.
Bobier-Tiu teaches controlling an electric power steering system wherein a bicycle model is modified using a nonlinear tire model (Bobier-Tiu ¶[158]).
Thus as shown above Hong teaches a base invention of controlling an electric power steering system with a bicycle model and Bobier-Tiu teaches wherein a bicycle model is modified using a nonlinear tire model. These two references are analogous to one another because both references are drawn to controlling a power steering system of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Bobier-Tiu because the teaching of wherein a bicycle model is modified using a nonlinear tire model taught by Bobier-Tiu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of controlling an electric power steering system with a bicycle model taught by Hong because vehicle stability characteristics are well captured by a bicycle model with a nonlinear lateral brush tire model and provides straight-forward visualization of the vehicle dynamics which in turn allows an engineer to quickly determine a safe operating region for the vehicle and design a control scheme that works hand-in-hand with the open loop dynamics (See teachings of Bobier-Tiu ¶[158] for evidence of this) and the results would have been predictable to one of ordinary skill in the art.
Hong additionally does not teach:
 computing, using the bicycle model modified using the nonlinear tire model, a front axle lateral force using the front slip angle;
converting the front axle lateral force to the rack force using a pneumatic trail value;

George teaches  computing, using the bicycle model (George ¶[32-33]) modified using the nonlinear tire model (George ¶[32-33]), a front axle lateral force using the front slip angle (George ¶[32-33] note: all these variables are used in the formulas shown in ¶[33]);
converting the front axle lateral force (George ¶[32-33]) to the rack force (George ¶[32-33]) using a pneumatic trail value (George ¶[32-33] note: all these variables are used in the formulas shown in ¶[33]) to calculate a rack force);
Thus as shown above Hong teaches a base invention of using a rack force to determine an assist torque and George teaches converting the front axle lateral force to the rack force using a pneumatic trail value. These two references are analogous to one another because both are drawn to calculating the dynamics of a vehicle system. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Hong to apply the teachings of George because the teaching of converting the front axle lateral force to the rack force using a pneumatic trail value taught by George was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of using a rack force to determine an assist torque taught by Hong to yield the advantage of allowing the system to consider the pneumatic trail value when determine a rack force and thus making decision based on more data points and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 16 Hong teaches a computer program product comprising a memory device that has one or more computer executable instructions stored thereon, the computer executable instructions when executed by a processor cause the processor to perform a method for generating an assist torque command, the method comprising:
determining that one or more hand wheel torque sensors of electric power steering system are not operational (Hong Fig. 1, 6 elements s100, s600, ¶[32, 73]);
estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49] wherein the slip angle is based on lateral acceleration which in turn is based on motor angle (steering angle information) and a vehicle speed); and
converting the front slip angle to a rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]);
determining an amount of assist torque based on the rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and
controlling the electric power steering system using the generated assist torque command (Hong Fig. 1 elements s106, ¶[38]). 
Although Hong does teach estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49]) Hong does not explicitly teach wherein the bicycle model is modified using a nonlinear tire model.
Bobier-Tiu teaches controlling an electric power steering system wherein a bicycle model is modified using a nonlinear tire model (Bobier-Tiu ¶[158]).
Thus as shown above Hong teaches a base invention of controlling an electric power steering system with a bicycle model and Bobier-Tiu teaches wherein a bicycle model is modified using a nonlinear tire model. These two references are analogous to one another because both references are drawn to controlling a power steering system of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Bobier-Tiu because the teaching of wherein a bicycle model is modified using a nonlinear tire model taught by Bobier-Tiu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of controlling an electric power steering system with a bicycle model taught by Hong because vehicle stability characteristics are well captured by a bicycle model with a nonlinear lateral brush tire model and provides straight-forward visualization of the vehicle dynamics which in turn allows an engineer to quickly determine a safe operating region for the vehicle and design a control scheme that works hand-in-hand with the open loop dynamics (See teachings of Bobier-Tiu ¶[158] for evidence of this) and the results would have been predictable to one of ordinary skill in the art.
Hong additionally does not teach:
 computing, using the bicycle model modified using the nonlinear tire model, a front axle lateral force using the front slip angle;
converting the front axle lateral force to the rack force using a pneumatic trail value;

George teaches  computing, using the bicycle model (George ¶[32-33]) modified using the nonlinear tire model (George ¶[32-33]), a front axle lateral force using the front slip angle (George ¶[32-33] note: all these variables are used in the formulas shown in ¶[33]);
converting the front axle lateral force (George ¶[32-33]) to the rack force (George ¶[32-33]) using a pneumatic trail value (George ¶[32-33] note: all these variables are used in the formulas shown in ¶[33]) to calculate a rack force);
Thus as shown above Hong teaches a base invention of using a rack force to determine an assist torque and George teaches converting the front axle lateral force to the rack force using a pneumatic trail value. These two references are analogous to one another because both are drawn to calculating the dynamics of a vehicle system. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Hong to apply the teachings of George because the teaching of converting the front axle lateral force to the rack force using a pneumatic trail value taught by George was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of using a rack force to determine an assist torque taught by Hong to yield the advantage of allowing the system to consider the pneumatic trail value when determine a rack force and thus making decision based on more data points and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085) and George (US 2016/0280251) and further in view of Giovanardi (US 2019/0126711).

With respect to claims 4 and 11, Hong as modified in claims 2 and 10 does not appear to teach a method wherein estimating the front axle lateral force further comprises computing a tire lag based on the motor angle and the vehicle speed. 
Giovanardi teaches a method wherein estimating the front axle lateral force further comprises computing a tire lag based on the motor angle and the vehicle speed (Giovanardi ¶[81] note: ¶[81] teaches steering angle input is equivalent to motor angle and that the vehicle speed is known).
Thus as shown above Hong teaches a base invention of a power steering system and Giovanardi teaches using tire lag when controlling power steering. These two references are analogous to one another because both systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Giovanardi because the teaching of using tire lag when controlling power steering taught by Giovanardi was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to account for tire lag when controlling power steering and thus reducing the chance of errors due to lag and making the system more accurate and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085) and George (US 2016/0280251) and further in view of Skold (US 2018/0106714).

With respect to claims 5, 12 and 18 Hong as previously modified, teaches a method, wherein converting the front axle lateral force to the rack force comprises computing a multiplication of the front axle lateral force and the pneumatic trail (George ¶[32-33]).
However, Hong as previously modified does not explicitly talk about how the pneumatic trail is determined and as such does not explicitly teach estimating the pneumatic trail using the front slip angle and a surface friction coefficient. 
Skold teaches estimating the pneumatic trail using the front slip angle and a surface friction coefficient as well as the known relationship between all these variables (Skold ¶[13]).
Thus as shown above Hong teaches a base invention of determining the dynamics of a vehicle system including a pneumatic trail and Skold teaches estimating the pneumatic trail using the front slip angle and a surface friction coefficient. These two references are analogous to one another because both are drawn to determining the dynamics of a vehicle system. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Hong to apply the teachings of Skold because the teaching of estimating the pneumatic trail using the front slip angle and a surface friction coefficient taught by Skold was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of determining the dynamics of a vehicle system including a pneumatic trail taught by Hong to yield the advantage of being able to calculate the pneumatic trail using the front slip angle and a surface friction coefficient and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085) and George (US 2016/0280251) and further in view of Wuthishuwong (US 2019/0185053).

With respect to claim, 6, 13, and 19, Hong teaches, wherein generating the assist torque command further comprises: generating an assist torque command corresponding to the amount of assist torque (Hong Fig. 1 elements s106, ¶[38]); 
Hong does not teach scaling the assist torque using a lateral acceleration error.
Wuthishuwong teaches scaling the assist torque using a lateral acceleration error (Wuthishuwong ¶[54, 138] note: lateral acceleration and lateral force are directly related to one another via Force = Mass * Acceleration). 
Thus as shown above Hong teaches a base invention of a power steering system and Wuthishuwong teaches scaling the assist torque using a lateral acceleration error. These two references are analogous to one another because both systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Wuthishuwong because the teaching of scaling the assist torque using a lateral acceleration error taught by Wuthishuwong was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to account for lateral acceleration error while controlling the system and therefore  avoiding issues that arise due to said errors and thus making the system safer and more accurate and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085), George (US 2016/0280251) and Skold (US 2018/0106714) and further in view of Ramanujam (US 2017/0232998).

With respect to claim 7 Hong does not clearly teach scaling the assist torque using a yaw rate error. 
Ramanujam teaches scaling the assist torque using a yaw rate error (Ramanujam Fig. 3, 8 ¶[45, 50, 53-56])
Thus as shown above Hong teaches a base invention of a power steering system and Ramanujam teaches scaling the assist torque using a yaw rate error. These two references are analogous to one another because systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Ramanujam because the teaching of scaling the assist torque using a yaw rate error taught by Ramanujam was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to account for yaw rate error while controlling the system and therefore avoiding issues that arise due to said errors and thus making the system safer and more accurate and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085) and George (US 2016/0280251) and further in view of Ramanujam (US 2017/0232998).

With respect to claims 8, 15, and 20 Hong teaches wherein generating the assist torque command further comprises: generating an assist torque command corresponding to the amount of assist torque (Hong Fig. 1 elements s106, ¶[38]); 
Hong does not clearly teach scaling the assist torque using a yaw rate error. 
Ramanujam teaches scaling the assist torque using a yaw rate error (Ramanujam Fig. 3, 8 ¶[45, 50, 53-56])
Thus as shown above Hong teaches a base invention of a power steering system and Ramanujam teaches scaling the assist torque using a yaw rate error. These two references are analogous to one another because systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Ramanujam because the teaching of scaling the assist torque using a yaw rate error taught by Ramanujam was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to account for yaw rate error while controlling the system and therefore avoiding issues that arise due to said errors and thus making the system safer and more accurate and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085), George (US 2016/0280251) and Wuthishuwong (US 2019/0185053), and further in view of Ramanujam (US 2017/0232998).

With respect to claim 14 Hong does not clearly teach scaling the assist torque using a yaw rate error. 
Ramanujam teaches scaling the assist torque using a yaw rate error (Ramanujam Fig. 3, 8 ¶[45, 50, 53-56])
Thus as shown above Hong teaches a base invention of a power steering system and Ramanujam teaches scaling the assist torque using a yaw rate error. These two references are analogous to one another because systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Ramanujam because the teaching of scaling the assist torque using a yaw rate error taught by Ramanujam was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to account for yaw rate error while controlling the system and therefore avoiding issues that arise due to said errors and thus making the system safer and more accurate and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665